Citation Nr: 1009466	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  00-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 25, 1999, 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU), to include the issue of 
entitlement to an earlier effective date than February 25, 
1999, for the assignment of a 40 percent evaluation for 
angioneurotic edema.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted an increase in the Veteran's service-
connected angioneurotic edema from a 10 percent disability 
rating, that had been in effect since the grant of service 
connection (by rating decision in June 1997) effective August 
25, 1992, to 40 percent effective February 25, 1999 (date of 
receipt of claim).  The Veteran's only other service-
connected disability was residuals of a rupture of the biceps 
of the right shoulder with tendonitis, separately rated as 50 
percent disabling.  The July 1999 rating decision resulted in 
elevation of the combined disability evaluation from 60 
percent (which had been in effect since August 25, 1992) to 
70 percent, effective February 25, 1999.  The July 1999 
rating decision also granted a TDIU and basic eligibility to 
Dependents' Educational Assistance, both effective February 
25, 1999.  The Veteran appealed only the effective date 
assigned for the TDIU rating.

A June 2001 Board decision denied an effective date earlier 
than February 25, 1999, for the TDIU rating and the Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, the Court 
vacated that Board decision.  The March 2003 Court 
determination was appealed to the United States Courts of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated the Court's March 2003 
determination, but in August 2004, the Court again vacated 
the June 2001 Board decision and remanded the case to the 
Board.

Then, in May 2005 the Board remanded the case to the RO for 
further development.  In November 2005, the Board denied the 
claim.  The Veteran appealed that determination and, pursuant 
to a Joint Motion for Remand, the Court vacated the Board's 
decision in an August 2006 Order.

Thereafter, in a June 2007 decision, the Board denied the 
Veteran's claim for an earlier effective date prior to 
February 25, 1999, for his TDIU award.  The Veteran appealed 
this determination and in a July 2009 memorandum decision, 
the Court reversed the Board's decision, finding that the 
clinical evidence demonstrated that the Veteran was rendered 
individually unemployable by his service-connected 
disabilities at least as early as August 19, 1998, and 
remanded the case to the Board to adjudicate the effective 
date claim to determine whether an effective date prior to 
August 19, 1998, was warranted for the TDIU award.  The case 
is now before the Board for adjudication consistent with the 
June 2007 Court decision.


FINDINGS OF FACT

1.  The Veteran's service-connected disorders are 
angioneurotic edema and residuals of a rupture of the biceps 
of the right shoulder with tendonitis, the latter separately 
rated as 50 percent disabling since August 25, 1992.

2.  A formal claim for an increased rating for angioneurotic 
edema was received on February 25, 1999; this correspondence 
was also accepted as a claim for TDIU.

3.  There was no earlier formal or informal claim for an 
increased rating for angioneurotic edema or a TDIU, prior to 
February 25, 1999.

4.  It is factually ascertainable that the Veteran's 
angioneurotic edema was manifested by attacks with laryngeal 
involvement occurring more than twice a year as of February 
25, 1998, such that this disability and his other service-
connected rupture of the biceps of the right shoulder with 
tendonitis, produced a combined rating of 70 percent as of 
this date, thereby rendering him individually unemployable 
and precluding him from engaging in substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 25, 1998, 
for a 40 percent rating for angioneurotic edema have been 
met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.340, 3.341, 3.400(o)(2), 4.3, 4.7, 
4.104, Diagnostic Code 7118 (2009).

2.  The criteria for an effective date of February 25, 1998, 
for a TDIU rating have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 
4.16(a), 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions per the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

The Board notes that the Veteran filed his claim for a rating 
increase for angioneurotic edema that was received by VA on 
February 25, 1999.  This claim was also accepted as a claim 
for a TDIU, in view of clinical evidence accompanying the 
claim that raised the issue of unemployability.  (See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).)  VCAA letters dated in 
November 2004 and May 2005 cumulatively satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim. The VCAA notifications informed the Veteran to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letters were not sent prior to the 
initial adjudication of the original claim for a rating 
increase in July 1999, this was not prejudicial to the 
claimant since he was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
August 2005.  Thereafter, the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available, that are relevant to the 
crucial one-year period prior February 25, 1999, with respect 
to the earlier effective date issue currently on appeal.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to any other records, as the Veteran's attorney 
has not indicated that there is any outstanding evidence 
relevant to the earlier effective date issue that must be 
obtained, the Board thus concludes the current state of the 
evidentiary record is sufficient to fairly adjudicate the 
matter on appeal.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date prior to February 25, 1999, for a TDIU

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The effective date of an increased rating is set 
forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 
3.400(o).  The general rule with respect to effective date of 
an award of increased compensation is that the effective date 
of award "shall not be earlier than the date of receipt of 
the application thereof." 38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 


compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1). 

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Historically, the Veteran was granted service connection for 
residuals, postoperative partial rupture of the long head of 
the biceps and tendonitis.  A non-compensable rating was 
assigned from June 1982.  In a November 1983 rating decision, 
the disability rating was increased to 20 percent effective 
November 1982.  In 1984, the Veteran underwent surgery.  A 
temporary total rating was assigned from January 10, 1984 
through the end of April 1984; thereafter, the 20 percent 
rating was reassigned.  In an April 1985 rating decision, an 
increased rating of 40 percent was granted effective February 
1985; tendonitis of the right shoulder was noted to be part 
of the service-connected disability.  In a May 1993 rating 
decision, an increased rating of 50 percent was granted for 
residuals of a rupture of the long head of the biceps, 
postoperative, and tendonitis of the right shoulder.  The 
assigned effective date was August 1992.

The May 1993 rating decision also denied service connection 
for angioneurotic edema. The Veteran appealed that 
determination.  Thereafter, VA medical records, including VA 
examination reports dated in February and April 1997, were 
received, in which it was noted that the Veteran was employed 
as a clinical psychologist.   A February 1997 VA examination 
documented the Veteran's report that he worked 30 hours per 
week at the Topeka VA Medical Center and in private practice 
for about 20 hours per week.  VA examinations in February 
1997 also note that he worked at the Kansas City VA Medical 
Center as a psychologist and also had his own private 
practice as a clinical psychologist.  At an April 1997 
psychiatric evaluation, the Veteran reported that he was 
working at the Kansas City VA Medical Center, but following 
his retirement he planned to move back to Topeka and was 
considering the possibility of working with the State of 
Kansas.  The medical evidence preceding these examination 
reports also showed that the Veteran was employed at the 
time.

At this juncture, the Board notes that the Veteran conceded 
that he last worked on a full-time basis on May 26, 1997, 
which is also the commencement date of his award of Social 
Security Administration (SSA) disability benefits.

In a June 1997 rating decision, service connection for 
angioneurotic edema was granted and a 10 percent rating was 
assigned.  The Veteran did not appeal the assigned effective 
date of service connection for this disability; thus it will 
not be revisited by the Board.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

A March 1998 Board decision, in pertinent part, denied the 
Veteran's claim for a rating in excess of 50 percent for his 
service-connected right shoulder disability.  In addition, 
entitlement to special monthly compensation (SMC) for loss of 
use of the right upper extremity was also denied.  Under 38 
U.S.C.A. § 7104(b) and 38 C.F.R. §§ 20.1100(a), Board 
decisions on the merits are final, and subsume prior rating 
decisions on that same matter, in the absence of clear and 
unmistakable error (CUE).  See also U.S.C.A. § 7111; 38 
C.F.R. § 3.105(a) and 20.1140 through 20.1141.  Here, 
however, there is no allegation of CUE in any prior final RO 
decision or in the March 1998 Board decision denying a rating 
in excess of 50 percent for the service-connected right 
shoulder disorder.

On February 25, 1999, correspondence was received from the 
Veteran and his representative at that time in which an 
increased rating for angioneurotic edema was requested.  

Further correspondence was received on May 11, 1999, which 
included documents from SSA.  One document was a March 1997 
statement by the Veteran on a Federal Employees Retirement 
System (FERS) form addressing the severe occupational impact 
caused by his angioneurotic edema.  Another document was a 
March 1997 statement by a psychologist on a FERS form also 
addressing the severe occupational impact caused by the 
Veteran's angioneurotic edema.

Another FERS form by a personnel management specialist dated 
in April 1997 reflects that the Veteran had been afforded a 
liberal use of leave but that because of his deteriorating 
emotional condition, it was becoming an undue burden on the 
medical center to continue this accommodation.  Because the 
Veteran was deficient in areas of patient care, he could not 
be allowed to continue to perform the essential functions of 
his position.

A statement dated April 4, 1997, by a VA physician who had 
conducted a VA medical examination in February 1997, was 
addressed "To Whom it May Concern" and stated that he had 
been asked by the Veteran to provide a medical statement 
about his condition.  The following was indicated: The 
Veteran's angioneurotic edema had progressively worsened and 
was precipitated by minimal injury and exertion.  The 
episodes cause swelling of his hands and feet, swelling of 
his genital areas and abdominal pain, and, on severe 
occasions, swelling of his mouth and tongue, resulting in 
choking.  He had several episodes that required 
hospitalization and admission to the Intensive Care Unit, 
with intubation.  Also, he had experienced hypokalemic 
periodic paralysis since childhood and had degenerative joint 
disease (DJD) due to prior joint injuries causing severe 
limitation of motion of his shoulders and knees.  His history 
of gastritis was aggravated by his use of non-steroidal anti-
inflammatory medication, and he also had a history of 
depression.  His condition could be controlled somewhat with 
medication, although it had been resistant to medications in 
the past, but no change or recovery was expected.  The VA 
physician recommended that the Veteran not be subjected to 
any activity that could potentially cause injuries, including 
minor injuries.  The VA examiner opined that this restriction 
in activity would be difficult to provide considering that 
the Veteran had severe angioneurotic edema and severe life-
threatening episodes which could be precipitated by minor 
injuries that could happen on day-to-day routine daily 
activities.

An SSA Disability Determination and Transmittal dated in 
September 1998, and reflecting a filing date of August 1998, 
stated that the veteran was disabled beginning May 26, 1997 
due to angioneurotic edema and hypokalemia.  Also attached 
was another SSA document dated in September 1998 indicating 
that the Veteran was not engaged in substantially gainful 
activity and that additional evidence considered was a Topeka 
VA Medical Center response received on August 1, 1998.

In a progress note dated August 19, 1998, a physician stated 
that since the Veteran's last visit in March 1998, his 
physical and mental conditions had worsened and left him 
unable to work at a consistent paying job.  His medical 
problems were angioneurotic edema, which was characterized as 
very debilitating; depression, which was contemplated as a 
response to angioneurotic edema; and a dissociative disorder, 
not otherwise specified, which was aggravated by 
angioneurotic edema.  These resulted in weakened physical and 
mental health of such severity that performing work was not 
possible for the foreseeable future.

A September 1998 SSA Report of Contact reflects that the 
Veteran's angioneurotic edema was very debilitating and 
consisted of repeated episodes of painful and life-
threatening swelling of various tissues.  Reference was made 
to the aforementioned medical reports of April 1997 and 
August 1998.  Personnel at the Topeka VA Medical Center 
indicated that the Veteran overstated his ability to perform 
daily activities, indicating that his capacity for work was 
much more severely impaired by his angioneurotic edema than 
even he would admit to himself.

In a July 1999 rating decision, an increased rating for 
angioneurotic edema was granted and a 40 percent rating was 
assigned effective February 25, 1999.  Based on this 
determination, he was also granted a TDIU, also effective 
February 25, 1999.  The July 1999 rating decision based the 
assigned effective date of February 25, 1999, on the date of 
the correspondence from the Veteran in which an increased 
rating for angioneurotic edema was requested.  The Veteran 
appealed the assigned effective date for the TDIU.  Although 
the Veteran did not explicitly appeal the assigned effective 
date for the increased rating for angioneurotic edema, the 
Board finds in light of the Court's holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), that inasmuch as a claim 
of a TDIU was implicit in his claim for a rating increase 
when the issue of employability was reasonably raised by the 
evidence of record, so too was an appeal for an earlier 
effective date for the award of a 40 percent rating for 
angioneurotic edema by his appeal for an earlier effective 
date for a TDIU, as his eligibility under 38 C.F.R. § 4.16(a) 
for a TDIU is predicated on the grant of an increased rating 
to 40 percent for angioneurotic edema.  Specifically, the 
Veteran is service connected and rated 50 percent for his 
right shoulder disability from August 1992, and rated 40 
percent for angioneurotic edema only from February 25, 1999; 
therefore, in order to prevail on his claim for an effective 
date prior to February 25, 1999, for a TDIU, he must first be 
awarded an effective date for his 40 percent rating for 
angioneurotic edema prior to February 25, 1999, so as to 
establish a combined rating of 70 percent that would thus 
make him eligible for a TDIU on a schedular basis.

In July 2000, VA received a statement from the Office of 
Personnel and Management (OPM) to the Veteran, indicating 
that his FERS application for disability retirement was 
received on May 9, 1997.  VA also received an OPM statement 
dated May 16, 1997, to the Kansas City VA Medical Center 
reflecting that the Veteran's application for disability 
retirement had been approved.  Pursuant to the Veteran's June 
2005 request to obtain VA outpatient treatment records, VA 
also obtained records from the Topeka and Kansas City VA 
Medical Centers dated from 1980 to 2005, as well as 
additional records.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate Diagnostic Codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

Angioneurotic edema is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7118, which provides for the assignment of a 
10 percent evaluation for this disease manifested by attacks 
without laryngeal involvement lasting 1 - 7 days and 
occurring 2 - 4 times per year.  Assignment of a 20 percent 
evaluation is warranted for angioneurotic edema manifested by 
attacks without laryngeal involvement lasting 1 - 7 days and 
occurring 5 - 8 times per year, or; attacks with laryngeal 
involvement of any duration occurring once or twice per year.  
Assignment of a 40 percent evaluation is warranted for 
angioneurotic edema manifested by attacks without laryngeal 
involvement lasting 1 - 7 days or longer and occurring more 
than 8 times per year, or; attacks with laryngeal involvement 
of any duration occurring more than twice per year.

The clinical evidence of record establishes that the 
Veteran's angioneurotic edema was manifested by attacks with 
laryngeal involvement occurring more than once per year as 
early as February 1997, as this was the date on which a VA 
physician examined the Veteran and thereafter presented an 
April 1997 letter attesting to this.  While this evidence, 
and other clinical records indicating the Veteran's disabled 
and unemployable status, predate February 25, 1998, which is 
the maximum one-year period prior February 25, 1999, on which 
his formal claim for an increased rating and a TDIU was 
received by VA, the evidence also includes the August 19, 
1998, treatment note that clinically demonstrates that since 
March 1998, the Veteran's angioneurotic edema had 
progressively worsened and was productive of such severely 
debilitating symptoms that it rendered him physically and 
mentally unable to perform work.  It is evident that the 
symptoms associated with this disability more closely 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 7118 as early as August 19, 1998, and very 
likely as early as March 1998, when the examiner last saw the 
Veteran.  See 38 C.F.R. § 4.7.  As March 1998 is proximate in 
time to February 25, 1998, the Board will resolve all doubt 
in the Veteran's favor and conclude that the evidence 
supports an effective date of February 25, 1998, for his 
award of a 40 percent evaluation for angioneurotic edema, as 
it is factually ascertainable that an increase in disability 
has occurred on this date.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.400(o)(2), 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In view of the foregoing determination, a combined rating for 
the Veteran's service-connected disabilities of 70 percent is 
thus made effective as of February 25, 1998.  See 38 C.F.R. 
§ 4.25 (2009).     

TDIU ratings may be assigned where the combined schedular 
rating for the Veteran's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

As previously discussed, it is factually ascertainable that 
as of February 25, 1998, the schedular criteria for TDIU have 
been met.  The objective medical evidence and the 
administrative documents from the Veteran's employers and the 
SSA clearly establish that he has been rendered individually 
unemployable by his service-connected disabilities, 
particularly his angioneurotic edema.  Accordingly, an 
earlier effective date for TDIU to February 25, 1998, is 
assigned under 38 C.F.R. § 4.16(a) on the basis of the 
Veteran's service-connected disabilities having met the 
schedular rating requirements for a TDIU on that date.  


ORDER

An effective date of February 25, 1998, for a 40 percent 
evaluation for angioneurotic edema is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An effective date of February 25, 1998, for a TDIU rating is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


